Citation Nr: 0302463	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-07 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 until 
November 1978.

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision that denied 
a total rating based on unemployability due to service-
connected disability (TDIU).  Following the RO's June 1999 
notification of that decision, the veteran filed a Notice of 
Disagreement (NOD) in August 1999; the RO issued a Statement 
of the Case (SOC) in March 1999; and the veteran filed a 
Substantive Appeal in April 1999.  A Supplemental Statement 
of the Case was issued in October 2001.

In May 2002, the veteran testified at a hearing before the 
undersigned Board Member at the RO; the transcript of that 
hearing is of record.


REMAND

The veteran asserts that he is totally disabled and unable to 
secure or engage in any gainful employment due to his 
multiple service-connected disabilities, primarily low back 
and cervical spine disorders.  However, upon preliminary 
review of the claims file, the Board finds that additional 
development is required before the Board may proceed with 
appellate review of the issue that has been certified for 
appellate disposition.

The Board notes that in the rating decision of May 1999, a 
number of issues in addition to the issue on appeal were 
denied, including service connection for dysthymic disorder.  
In subsequent correspondence dated in August 1999, the 
veteran submitted a report of a psychological evaluation, 
dated in July 1999, and requested that it be considered new 
evidence to grant unemployability, or that he be forwarded an 
SOC to begin the appeal process.  This statement was 
construed as a Notice of Disagreement (NOD) only to the 
denial of a total rating based on unemployability due to 
service-connected disability.   

The Board finds, however, that the statement may also 
reasonably be construed as an NOD with respect to the claim 
for service connection for a psychiatric disorder.  This is 
so particularly in light of the fact that in his statement, 
the veteran attributed his unemployability, in part, to the 
"psychological effects of both my accidents in service, and 
the fall at work."  Since the RO could only consider the 
psychological effects of the accidents on the veteran's 
employability if, in fact, service connection for a 
psychiatric disorder was granted, the veteran's statement may 
be construed as a desire to continue pursuing that claim.  By 
filing the NOD, the veteran has initiated appellate review of 
this issue.  The next step in the appellate process is for 
the RO to issue the veteran a Statement of the Case 
summarizing the evidence relevant to this issue, the 
applicable laws and regulations, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. 
§ 19.29 (2002); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, a remand for issuance of a Statement of the 
case on the issue of service connection for psychiatric 
disability is indicated.  

The Board also points out, however, that the July 1999 
statement from the veteran's psychologist includes an opinion 
that appears to relate the veteran's psychiatric disability 
to service-connected cervical and lumbar spine disability.  
Hence, the RO should, after considering whether any 
additional notification and/or development action is 
warranted, adjudicate the issue of service connection for 
psychiatric disability, to include as secondary to service-
connected lumbar and cervical spine disability.  If the claim 
is denied, the RO should issue then issue an SOC on the 
expanded issue

The Board also notes that, because resolution of the issue 
claim for service connection may well impact the TDIU claim, 
these matters are considered inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet.App 180, 183 (1991) (two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet.App. 116, 118 
(1994).  Hence, the Board's resolution of the TDIU claim, at 
this juncture, would be premature.  Further, it appears that 
development of the TDIU claim should also be accomplished. 

The Board's review of the claims file reveals that, at 
present, the record does not include sufficient medical 
evidence to adjudicate the TDIU claim.  See 38 C.F.R. § 5103A 
(West Supp. 2002).  The veteran's private physician 
associated with Adirondack Orthopedic Physicians & Surgeons, 
P.C. opined in June 1994 that the veteran was fully disabled 
as the result of chronic cervical strain and C1 and C2 
subluxation, as well as a post-laminectomy syndrome (75 
percent of which the examiner attributed to the service-
connected disability and 25 percent to the post-service 
accident).  The Social Security Administration (SSA) has 
found the veteran to be totally disabled as of the date of a 
work related accident on February 8, 1993, and VA has granted 
service connection for both cervical and lumbar spine 
disability, each assessed as 40 percent disabling, from June 
17, 1994 (the date of his claims for service connection).  
Although the RO has essentially denied the TDIU claim on the 
basis that the veteran is unemployable due to nonservice-
connected factors, there is no medical evidence of record 
that specifically addresses the question of whether the 
impairment due to his service-connected lumbar and cervical 
spine disabilities, either individually, in concert, or in 
combination with any other service-connected disability, 
is/are sufficiently disabling to render the veteran 
unemployable.  The Board finds that a medical opinion in this 
regard is needed to resolve the TDIU issue currently on 
appeal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(where the veteran submits a claim for a TDIU rating with 
supporting evidence, VA may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal).  In this case, 
such a medical opinion would, of necessity, require 
consideration of the veteran's employability prior to the 
February 1993 accident, the date from which SSA determined 
that he was unemployable.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his TDIU claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice of the examination sent 
to the veteran. 

The Board notes that the actions identified herein are 
consistent with the enhanced duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000.  See 
Pub L.No. 106-475, §§ 3-4, 114 Stat. 2096-2099 
(2000)(codified as amended at 38 U.S.C. §§ 5100, 5102, 5203, 
5103A and 5107 (West Supp. 2002)).  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure that full compliance with 
the Act has been completed.  Therefore, in addition to the 
actions requested herein, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claims on the merits.  

In re-adjudicating the veteran's entitlement to a TDIU, the 
RO must give meaningful consideration to the provisions of 
38 C.F.R. § 4.16(b)(2002) which sets forth the procedures for 
assignment of a TDIU on an extra-schedular basis.  Thus, if 
after adjudicating the service connection claim, the RO 
determines that the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, the RO must fully and clearly set 
forth a discussion of 38 C.F.R. § 4.16(b).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  After considering whether any 
notification and/or development action is 
warranted, the RO should adjudicate the 
claim for service connection for 
psychiatric disability, to include as 
secondary to service-connected cervical 
and lumbar spine disability, in light of 
all pertinent evidence, to include July 
1999 private psychologist opinion.  If 
the claim is denied, the RO should issue 
to the veteran and his representative a 
SOC addressing the denial of that issue.  
service connection for a psychiatric 
disability.  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to that issue.

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of the claim for service 
connection for psychiatric disability, 
to include as secondary to service-
connected cervical and lumbar spine 
disabilities, may be obtained only if a 
timely appeal as to that issue is 
perfected.

3.  The RO should also arrange for the 
veteran to undergo VA neurological 
examination of his neck and back.  The 
entire claims file, to include a 
complete copy of this remand, must be 
made available to the physician 
designated to examine the veteran, and 
the report of examination should 
include discussion of the veteran's 
documented medical history and 
assertions.    All tests and studies 
(to include range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

After examination of the veteran, and 
consideration of his documented medical 
history and credible assertions, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that the veteran's service-connected 
cervical and lumbar spine disabilities, 
either individually, in the aggregate, 
or in concert with any other service-
connected disability, prevent him from 
obtaining or retaining substantially 
gainful employment, irrespective of any 
nonservice-connected disorders or 
health issues.  In rendering this 
opinion, the physician should 
specifically address whether the 
cervical and/or lumbar spine disability 
for which the veteran ultimately was 
granted service connection was 
sufficient to render the veteran 
unemployable prior to his work-related 
accident in February 1993.  The 
examiner should also consider and 
comment upon the June 1994 private 
medical opinion.

All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, 
should be set forth in a typewritten 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied

6.  After completing the requested 
development and any other indicated 
development and/or notification action, 
the RO should readjudicate the claim 
for a TDIU, to include on extra-
schedular basis under the provisions of 
38 C.F.R. § 4.16(b).  If the veteran 
fails to report for VA examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.  
Otherwise, the RO should consider the 
claim in light of all pertinent 
evidence and legal authority, to 
include the concept of "marginal 
employment," pursuant to 38 C.F.R. 
§ 4.16(a).  The RO must provide full 
reasons and bases for its 
determinations.  

7.  If the TDIU claim continues to be 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes all of the pertinent 
laws and regulations, and afford them the 
appropriate time period in which to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.  The RO is 
advised that if the claim for service 
connection for psychiatric disability, to 
include as secondary to service-connected 
cervical and lumbar spine disabilities, 
is denied, the RO should not return the 
claims file to the Board until after the 
veteran has either perfected an appeal on 
that issue, or the time period for doing 
so has expired, whichever come first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




